UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6227


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

JACQUELINE LYNNE BRIDGES,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:05-cr-00244-TDS-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline Lynne Bridges, Appellant Pro Se.       Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacqueline       Lynne      Bridges      appeals   from     the   district

court’s    order    granting      her       motion    for   reduction    of   sentence

pursuant    to    18   U.S.C.     §    3582(c)       (2006),   but   sentencing     her

slightly higher within the applicable Guidelines range due to

her post-sentencing conduct.                 We have reviewed the record and

find no abuse of discretion.                 See United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004).                    Accordingly, we affirm for the

reasons stated by the district court.                   United States v. Bridges,

No. 1:05-cr-00244-TDS-1 (M.D.N.C. Jan. 5, 2011).                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in       the    materials      before   the    court   and

argument would not aid the decisional process.


                                                                              AFFIRMED




                                              2